10

Il

12

13

14

15

16

17

18

19

20

21

22

Case 1:20-cv-11741 Document1 Filed 09/23/20 Page 1 of 27

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

Kang Lu,
Plaintiff

Case No.
(to be determined by Clerk's Office)

 

Maura Healey,

<
nee Net Nene Nese Nee! Nene! New! Nene! Seed Nee! tee’

Defendant.

COMPLAINT FOR DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF

INTRODUCTION

My name is Kang Lu. I am the party bringing the suit to seek declaratory judgement on three
federal questions arising under the Constitution, and for injunctive relief to prohibit the
defendant, her officers, employees, attorneys and agents from further violating the Constitution

to deprive my right to keep and bear Arms under the Second Amendment. Additionally, I seek to

recover property deprived from me without due process of law, and compensation for my loBes. F
Go, 3
a? ~~ 2
a5 3
S23
S
gg = ®
zq = 9
32 Non
oe ™ T
oO QO
° Cc
7+ om

Page | of 27

Gala
10

11

12

13

14

15

16

17

18

19

20

21

22

Case 1:20-cv-11741 Document1 Filed 09/23/20 Page 2 of 27

Page No.

TABLE OF CONTENTS
Introduction..... cece cer ccccnce eee cccecceccen secre cccccccvceld
Parti@S.....ssececccesecas cece emcee creer ere ccs css ccene eeececeed
Table of Authorities and Exhibits......... ec c ccc cere nen ee nd
Venue, Forum and JuriSdiction....c.cceccccccccccccccccccccces 8
Factual Summary........... Pee e mercer reece cnneccceccceceeesend
Three Federal Questions........ ee cece cece crc c ccc c cc ccecee 10
First Federal Question... .....cccec cece cc cccnnseences 11
Second Federal Question........... eee c meee ere cee sence 15
Third Federal Question.......... wee eee w eevee esses sseeld®
As-Applied Challenge..... cc cccecccecccccccccvces secs eeec ceeded
Prayer for Relief..........cnceeee cee eeee cece ec eer cree reece 26
Demand for Trial by Jury....... eee ccewnes cece cee r cree nnece 27

Page 2 of 27
(i,

Case 1:20-cv-11741 Document1 Filed 09/23/20 Page 3 of 27

2
The Plaintiff:

3

Name:
4

Address:
5
6 County:

E-Mail Address:
7

Telephone Number:
8
9 The Defendant:
10 Name:
W Address:
12
13 County:
14 E-Mail Address:
15

Telephone Number:
16 Fax:
17
18
19
20
21
22

PARTIES

Kang Lu, M.D.

5753 Highway 85 North
Crestview Florida 32536
Okaloosa County

Liberty WithoutLicense@gmail.com
850-517-1010

Maura Healey, in her Official Capacity:
Massachusetts Attorney General,

1 Ashburton Place

Boston, MA 02108

Suffolk County

Maura.T.Healey@state.ma.us (?)

ago@state.ma.us (7)
617-727-2200

617-727-6016 (7)

Page 3 of 27
10

11

12

13

14

15

16

17

18

19

20

21

22

Case 1:20-cv-11741 Document1 Filed 09/23/20 Page 4 of 27

TABLE OF AUTHORITIES AND EXHIBITS

Foundational Authorities:

Declaration of Independence
United States Constitution

Massachusetts Constitution

Federal Statutes:
Title 28 U.S. Code § 1391 Venue generally
Title 28 U.S. Code § 1331 Federal question
Title 28 U.S.C. § 2201 and § 2202 Creation of remedy and Further relief
Title 28 U.S. Code § 132 Creation and composition of district courts
Title 10 U.S. Code § 246 Militia: composition and classes

Massachusetts Statutes:

MGL 269 § 10 Carrying dangerous weapons

MGL 140 § 121 Firearms ... definitions

MGL 140 § 131 Licenses to carry firearms

MGL 62C § 55A Exempt property from [tax] levy

MGL 60 § 24 Exemptions from levy by distress

MGL 161A § 47 Bus carriers carries passengers for hire

MGL 90 § 51M (2017) Public carrier transports for hire

MGL 90 § 490 (2017) Air carrier transports for hire

MGL 159 § 12 Common carrier carries for hire

MGL 161 § 52 Mail carriers are companies that carry for hire
MGL 266 § 38 Carriers transports property for hire

MGL 64F § 2 Motor carrier licenses issued

MGL 159B § 4 Permits issued to contract carriers

MGL 159B § 8 Common carrier certificates and contract carrier permits

Page 4 of 27
10

11

12

13

14

15

16

17

18

19

20

21

22

Case 1:20-cv-11741 Document1 Filed 09/23/20 Page 5 of 27

MGL 159B § 10 Interstate carriers; registration; fees
MGL 159B § 15A Agricultural carrier's permit
MGL 41 § 98 Powers and duty of police to carry weapons
MGL 152 § 75 Agents...to carry out statutes
MGL 176T § 9 Promulgation of rules and regulations...to carry out statute
MGL 23A § 13 Offices, agencies and personnel to carry out duties
MGL 159 § 1 Common carriers receive, transport and forward
Supreme Court Case Law:

City of Los Angeles v. Lyons, 461 U.S. 95 (1983);

Article III requirement of "case or controversy."

American Banana Co. v. United Fruit Co., 213 U.S. 347 (1909);
words of universal scope will be construed as only those subject to the legislation.

McCullough v. Virginia, 172 U.S. 102 (1898);
statutory language cannot extend beyond the power of the legislature to reach.

Stenberg v. Carhart, 530 U.S. 914 (2000);
explicit definitions must be followed, even if it varies from its ordinary meaning.

Meese v. Keene, 481 U.S. 465 (1987);
statutory definitions excludes unstated meanings, and duty to construe legislation as it is written.

 

Perry v. United States, 294 U.S. 330 (1935);
the legislature cannot override the Constitution.

Eisner v. Macomber, 252 U.S. 189 (1920);
the legislature cannot alter the Constitution by legislation.

Juilliard y. Greenman, 110 U.S. 421 (1884);
legislative power not granted by the Constitution does not exist.

Miranda v. Arizona, 384 U.S. 436 (1966);
there can be no rulemaking or legislation for rights secured by the Constitution.

District of Columbia v. Heller, 554 U.S. 570 (2008);
definition of arms; Second Amendment is an inherent and individual right.

Page 5 of 27
10

11

12

13

14

15

16

17

18

19

20

21

22

Case 1:20-cv-11741 Document1 Filed 09/23/20 Page 6 of 27

McDonald v. Chicago, 561 U.S. 742 (2010);
the Second Amendment is a basic right and is fully applicable to the States.

Caetano v. Massachusetts, 577 U.S.___—((2016);
“Massachusetts court poses a grave threat to the fundamental right of self-defense."

 

Grayned v. City of Rockford, 408 U.S. 104 (1972);
laws must allow reasonable opportunity to know what is prohibited.

Skilling v. United States, 561 U.S. 358 (2010);
to satisfy due process, sufficient definiteness is required for penal statutes.

Williams v. United States, 289 U.S. 553 (1933);
every word in the Constitution has due force and appropriate meaning.

Phelps v. United States, 274 U.S. 341 (1927);
legislation is to be in harmony with, and not to thwart, the purpose of the Constitution.

Marbury v. Madison, 5 U.S. 137 (1803);
",..an act of the Legislature repugnant to the Constitution is void."

United States v. Delaware & Hudson Co., 213 U.S. 366 (1909);
duty to avoid grave and doubtful constitutional questions.

Panama Refining Co. v. Ryan, 293 U.S. 388 (1935);
"the court prefers the meaning that preserves to the meaning that destroys."

The Floyd Acceptances, 74 U.S. 666 (1868);
statutes are "acts authorizing the making of contracts with the government..."

Murdock v. Pennsylvania, 319 U.S. 105 (1943);
A state may not impose a license for the enjoyment of a Constitutional right.

 

Coffin v. United States, 156 U.S. 432 (1895);
",..presumption of innocence...is the undoubted law..."

Sandstrom v. Montana, 442 U.S. 510 (1979);
It is constitutionally impermissible to shift the burden of proof by means of a presumption.

Donnelly v. DeChristoforo, 416 U.S. 637 (1974);
the prosecutor may not add to the record by subtle or gross improprieties.

Page 6 of 27
10

12

13

14

15

18

19

20

21

22

Case 1:20-cv-11741 Document1 Filed 09/23/20 Page 7 of 27

Morissette v. United States, 342 U.S. 246 (1952);
Crime is doing harm by an evil-doing hand concurrent with an evil-meaning mind.

Other Case Law:

Miller v. United States, 230 F.2d 486 (Sth Cir.);
the claim and exercise of a constitutional right cannot be converted into a crime.

Sherar v. Cullen, 481 F.2d 945 (9th Cir. 1973);
the exercise of constitutional rights can not be penalized.

Other Authorities:

Mass. Jury Instruction 3.240: Presumption.
Black's Law Dictionary, 3rd Edition online: https://thelawdictionary.org.

Black's Law Dictionary, 4th Edition.
Message publicly inscribed on the Franklin County Court House in Massachusetts (2017):

« LIBERTY -
WITHOUT LICENSE

LAW SECURES
* LIBERTY *
WITHOUT LICENSE

     

Numbered Exhibits:

# 1: Good-faith and material questions seeking clarification from defendant Healey. (2016)

# 2: Good-faith and material questions seeking clarification from assistant DA Bennett. (2018)
# 3: Request for Answers to Discovery in Worcester District Court, 1962CR542. (2019)

# 4: Officer Narrative and Statement of Facts, Worcester District Court, 1962CR542. (2019)

Page 7 of 27
10

11

12

13

14

15

16

17

18

19

20

21

22

Case 1:20-cv-11741 Document1 Filed 09/23/20 Page 8 of 27

VENUE, FORUM AND JURISDICTION

 

28 U.S. Code § 1391(b)(1)(2) provides that a civil action may be brought in a judicial district in
which all the defendants are residents of the State in which the district is located; and in the
judicial district in which a substantial part of the events giving rise to the claim occurred. The
forum shall be the district court for the district of Massachusetts, which is a court of record!

ordained and established by Article ITI, Section 1 of the Constitution.

28 U.S. Code § 1331 Federal question provides that the district courts shall have original
jurisdiction of all civil actions arising under the Constitution or laws of the United States; and

declaratory judgement and further relief is authorized by 28 U.S.C. § 2201 and § 2202.

The case or controversy requirement of Article III is satisfied because I can show that I have
"sustained or in immediately in danger of sustaining some direct injury as the result of the
challenged official conduct, and the injury or threat of injury [is] ‘real and immediate,' not

‘conjectural or 'hypothetical.'2"

1 Title 28 U.S. Code § 132: United States District Court "shall be a court of record." A court of
record has (1) attributes and exercising functions independently of the person of the magistrate
designated generally to hold it, (2) proceeds according to the course of common law, (3) its
proceedings are enrolled for perpetual memorial, (4) which have power to fine or imprison for
contempt, (5) error lies to their judgments, and (6) generally possess a seal. See Black's Law
Dictionary, 4th Edition, page 426.

2 City of Los Angeles v. Lyons, 461 U.S. 95 (1983).

Page 8 of 27
10

11

12

13

14

15

16

17

18

19

20

21

22

Case 1:20-cv-11741 Document1 Filed 09/23/20 Page 9 of 27

FACTUAL SUMMARY

On Saturday afternoon of 6/6/2020, my 12 year old son and I were exercising the free enjoyment
of our right to keep and bear Arms for a lawful purpose on our rural farmland in Westfield
Massachusetts. We collectively fired a total of ten rounds from a .22 sidearm at a steel target at
the base of a small hill. I fired the first two rounds in order to show my son, and he fired the

remaining eight rounds. Every bullet safely impacted the steel target.

Then a trespasser appeared from the cover of my woods to complain, and rudely demanded that
we cease firing. I immediately directed the trespasser to leave my private property, or the police
will be called. The trespasser went back into the wooded area, but did not leave my property. At
this time, my son and I disarmed, secured and locked our Arms in a steel box, and locked the box
in my car, before proceeding to search for the trespasser. I soon saw the trespasser and several
other persons still lingering on my land. From a safe distance I again asked them to leave, and
when the trespasser would not go, I attempted to call the police. My phone reception was poor,

so I disengaged to find better service.

As my son and I were walking back to the car, three Westfield police officers arrived. They
ordered me to yield, saying to the effect "we got a call that a property owner was shooting at
trespassers." After a brief investigation, including a nonconsensual search of my locked car and
the locked box, I was told that I was free to go. However, the officers seized the steel box
containing two of my arms for personal use, stating that I was required to have a “license to

carry," in order to have them, and that they will call me at the number I provided.

Page 9 of 27
10

11

12

13

14

15

16

17

18

19

20

21

22

Case 1:20-cv-11741 Document1 Filed 09/23/20 Page 10 of 27

THREE FEDERAL QUESTIONS

Based on the specific facts of my case, I believe the state's firearms statutes were improperly

applied, and deprived me of my right to keep and bear Arms under the Constitution.

This As-Applied Challenge involves the State's firearms statutes, such as those found in
Massachusetts General Laws Chapter 269 § 10 and others: "Whoever, ... knowingly has in his
possession ... a firearm, ... as defined in ... MGL 140 § 121 ... without ... a license to carry
firearms issued under MGL 140 § 131 ... shall be punished by imprisonment...etc" and other

similar statutes, containing justiciable terms such as license, possess, carry, firearm and others.

Three Federal questions are respectfully presented:

(1) Can the explicit definitions in MGL 140 § 121, including "firearms, large capacity feeding

device, ammunition" and others also include the Arms people keep and bear?

(2) Can the terms "possess and carry" and others as entitled by MGL 140 § 131 also mean the

constitutional right of the people to keep and bear Arms?

(3) Does the claim and exercise of the right of the people to keep and bear Arms dependent upon

the license to carry firearms?

Page 10 of 27
10

11

12

13

14

15

16

17

18

19

20

21

22

Case 1:20-cv-11741 Document 1 Filed 09/23/20 Page 11 of 27

FIRST FEDERAL QUESTION

Can the explicit definitions in MGL 140 § 121, including "firearms, large capacity feeding

device, ammunition" and others also include the Arms people keep and bear?

To see how the explicit definition of "firearms" will be construed, the Supreme Court teaches
that "...words of universal scope will be construed as meaning only those subject to the
legislation." American Banana Co. v. United Fruit Co., 213 U.S. 347 (1909). And "... every
statute is to be read in the light of the constitution. However broad and general its language, it
cannot be interpreted as extending beyond those matters which it was within the constitutional
power of the legislature to reach.". McCullough v. Virginia, 172 U.S. 102 (1898). And "When a
statute includes an explicit definition, we must follow that definition, even if it varies from that

term's ordinary meaning." Stenberg v. Carhart, 530 U.S. 914 (2000).

The terms "Arms" and "firearms" are two different words, and thus have two distinguishable and
independent meanings. The Constitution is "the supreme Law of the Land," and it divides Arms
into two groups: the Arms people keep and bear, and all other arms by exclusion. Since the Arms
people keep and bear shall not be infringed, such Arms are "beyond...the constitutional power of
the legislature to reach." McCullough v. Virginia, supra. Thus, it is axiomatic that the statutory

definition of "firearms" excludes the Arms kept by the people, or by any one of them:

"It is axiomatic that the statutory definition of the term excludes unstated meanings of that term...

As judges, it is our duty to construe legislation as it is written, not as it might be read by a

Page 11 of 27
10
a
12
13
14
15
16
17
18
19
20
21

22

Case 1:20-cv-11741 Document1 Filed 09/23/20 Page 12 of 27

layman, or as it might be understood by someone who has not even read it." See Meese v. Keene

 

481 U.S. 465 (1987); and for clarity, the court is invited to notice the following Venn Diagram,
showing the constitutional distinction that so clearly separates these subject matters:

All firearms are arms; the Constitution
divides arms into two distinct groups:

 

 

 

 

 

a
Arms people keep and bear All other arms D
t oes not
Belongs ( , \ 1 / crime \
to people. any thing that a man commerce belong to
wears for his defence..." o transportation the people.
Not defined D.C. v. Heller, (2008) = government property Defined b
by statute. pert e, a tat te.
~?. MGL62Cgs5sA- ~s. 8 °
Not nf a Lene use" ‘ 2 a 1 M b
licensed. |! aoa ance ‘ firearms May be
‘ MAL 149 § 177 - ug explicitly defined by licensed.
Not » “arms in defence of property" ! 2 MGL 140 §121.
restricted. *. “tarms" to ald oficers, o” 8 May pe
“eee e ee? restricted.
Exempt from “WT” 1 NY
levy+seizure oe . nee, pe 0
"shall not be infringed." | ~=subjectto government = ‘™nged.

Arms for personal use (MGL 62C § 55A) # Firearms (MGL 140 §121).

Based on this preliminary analysis, I have good reason to believe that the state's explicit
definition of "firearms," excludes the Arms that I keep and bear; but, in order to conclusively
determine the relationship between the statutory definition of "firearms" and the constitutional
meaning of "Arms," I asked the executive officers of the state, including defendant Healey for
their official clarification and determination, on at least three separate documented occasions}, in

addition to my own research into this subject.

3 See Exhibits 1, 2, 3.

Page 12 of 27
10

11

12

13

14

15

16

17

18

19

20

21

22

Case 1:20-cv-11741 Document 1 Filed 09/23/20 Page 13 of 27

In my search of the State's statute books, I found that the term "Arms" is neither defined, nor the
subject matter of any controlling legislation. This should be no surprise, as it is settled law that
the legislature "cannot invoke the sovereignty of the people to override their will as declared in
the Constitution," Perry v. United States, 294 U.S. 330 (1935), and the legislature "cannot by any
definition it may adopt [redefine its terms], since it cannot by legislation alter the Constitution,

Jrom which alone it derives its power to legislate..." Eisner v. Macomber, 252 U.S. 189 (1920).

I'm further informed by the Supreme Court that "Jn this country, ... Congress [or the legislature]
can exercise no power which they have not, by their Constitution, entrusted to it; all else is
withheld. ... If the power is not in terms granted... it does not exist. And in... executing the powers
granted, they must be ... consistent with the letter and spirit of the Constitution." Juilliard v.
Greenman, 110 U.S. 421 (1884); and, "Where rights secured by the Constitution are involved,
there can be no rulemaking or legislation which would abrogate them." Miranda v. Arizona, 384
U.S. 436 (1966). For these and other reasons, I believe that the Arms that I and other people keep
and bear, such as those secured by the Constitution are neither legislatively defined, nor subject

to any explicit legislative control.

For the meaning of "Arms," I had to rely on the guidance of the Supreme Court:

"The 18th-century meaning is no different from the meaning today. ... "arms" [are]
"weapons of offence, or armour of defence."... Timothy Cunningham's important 1771
legal dictionary defined "arms" as "any thing that a man wears for his defence, or takes
into his hands, or useth in wrath to cast at or strike another." District of Columbia v.

Heller, 554 U.S. 570 (2008). “the Second Amendment extends, prima facie, to all

Page 13 of 27
10

11

12

13

14

15

16

17

18

19

20

21

22

Case 1:20-cv-11741 Document 1 Filed 09/23/20 Page 14 of 27

instruments that constitute bearable arms, even those that were not in existence at the

time of the founding." Caetano v. Massachusetts, 577 U.S.__ (2016).

My arms for personal use are Arms kept by one of the people. As one of my inherent, basic, and
fundamental rights5, they "shall not be infringed," they are "beyond...the constitutional power of
the legislature to reach," McCullough v. Virginia, supra, and they are axiomatically excluded

from the explicit definition of "firearms" in MGL 140 § 121, Meese v. Keene, supra.

In contrast to the numerous legislative controls on "firearms," the legislature specifically
recognizes and affirmatively protects my right to keep and bear Arms in Massachusetts. In MGL
62C § 55A the legislature exempts arms for personal use from tax levy, and in MGL 60 § 24
military arms are excepted from levy by distress. Whereas, MGL 140 § 121 "firearms" enjoy no
such exemption or exception. For these reasons, I believe that the Arms I keep and bear for

personal use are different and distinct from the explicit definitions found in MGL 140 § 121.

4". the Second Amendment right is exercised individually and belongs to all Americans."
District of Columbia v. Heller, 554 U.S. 570 (2008). I may serve on a jury, hold elected office
and exercise elective franchise. I am an honorably discharged officer, and veteran of the United
States Army in the class of the unorganized militia (10 USC § 246), a licensed and practicing
medical doctor, and have no derogatory record or disqualifying impairment. I am one of the
people whose right to keep and bear Arms is indefeasibly secured by the Constitution.

5 "the inherent right of self-defense has been central to the Second Amendment right." District of
Columbia v. Heller, 554 U. S. 570 (2008). "Self-defense is a basic right, recognized by many
legal systems from ancient times to the present day, and in Heller, we held that individual self-
defense is 'the central component’ of the Second Amendment right." McDonald v. Chicago, 561
U.S. 742 (2010). "The reasoning of the Massachusetts court poses a grave threat to the
fundamental right of self-defense. ... If the fundamental right of self-defense does not protect
[us], then the safety of all Americans is left to the mercy of state authorities who may be more
concerned about disarming the people than about keeping them safe." Caetano v. Massachusetts,
577 U.S. __ (2016).

Page 14 of 27
10

11

12

13

14

15

16

17

18

19

20

21

22

Case 1:20-cv-11741 Document1 Filed 09/23/20 Page 15 of 27

Thus, the answer to the First Federal Question must be: No. The explicit definitions in MGL 140
§ 121, including "firearms, large capacity feeding device, ammunition" and others

constitutionally exclude the Arms people keep and bear.

SECOND FEDERAL QUESTION

Can the terms "possess and carry" and others as entitled by MGL 140 § 131 also mean the

constitutional right of the people to keep and bear Arms?

On the surface, it may appear that the terms "possess and carry" and "to keep and bear" are
similar enough that they could be interchangeable; but the obvious inconsistency, if one were to
accept this fallacy is: How could the right of the people to keep and bear Arms not be infringed,
if in Massachusetts they are required to obtain a license to possess and carry firearms? The
distinction in firearms and Arms notwithstanding, the terms "possess and carry" and "to keep and
bear" must also be sufficiently differentiated as to "give the person of ordinary intelligence a
reasonable opportunity to know what is prohibited, so that he may act accordingly.6" That is, "To

satisfy due process, 'a penal statute [must] define the criminal offense [1] with sufficient

6 The Supreme Court insists "that laws give the person of ordinary intelligence a reasonable
opportunity to know what is prohibited, so that he may act accordingly. ...if arbitrary and
discriminatory enforcement is to be prevented, laws must provide explicit standards for those

who apply them." Grayned v. City of Rockford, 408 U.S. 104 (1972).

Page 15 of 27
10

11

12

13

14

15

16

17

18

19

20

21

22

Case 1:20-cv-11741 Document 1 Filed 09/23/20 Page 16 of 27

definiteness that ordinary people can understand what conduct is prohibited and [2] in a manner

that does not encourage arbitrary and discriminatory enforcement.'™

In order to know what is prohibited with sufficient definiteness, so that I may act accordingly, I
asked several executive officers of the state, including defendant Healey for his/her official
clarification and determination, as to the difference between "possess and carry" and "to keep

and bear," on at least three separate documented occasions’, in addition to my own research.

My research of the statute books did not show an explicit definition for the term "carry;"

therefore, I looked to the individual statutes to see how this term is used:

Carriers of all types found in the Massachusetts General Laws are subject to registration,
certification, permits, licensing or other regulatory control; for example: Motor carriers are
subject to licensing by MGL 64F § 2. Contract carriers are subject to permits issued by MGL
159B § 4. Carriers may hold a common carrier certificate or a contract carrier permit according
to MGL 159B § 8. Interstate carriers who transport within the commonwealth are required to
register by authority of MGL 159B § 10. An agricultural carrier is required to obtain an
agricultural carrier's permit in accordance with MGL 159B § 15A. So of course, it seems only

natural that a firearms carrier is also required to be licensed as well (MGL 140 § 131).

7 Skilling v. United States, 561 U.S. 358 (2010), Kolender v. Lawson, 461 U. 8. 352 (1983).

 

8 See Exhibits 1, 2, 3.

Page 16 of 27
10

11

12

13

14

15

16

17

18

19

20

21

22

Case 1:20-cv-11741 Document1 Filed 09/23/20 Page 17 of 27

MGL 266 § 38 describes carriers as those "engaged in the business of transporting merchandise,
parcels or other property for hire..." MGL 161A § 47 regards contracts with "private bus carriers
... for the carrying of passengers for hire." MGL 90 § 51M (2017 edition) "grants ... license[s] ...
for the transportation of persons for hire by a public or private carrier..." MGL 90 § 490 (2017
edition) describes "public air carrier engaged principally in ... air transportation for hire..." MGL
159 § 12 (b) describes the "supervision and regulation" of "common carriers" rendering the
service of "carriage of passengers for hire upon motor vehicles." MGL 161 § 52 defines that

"carriers of mail [is] a company that "carry the US mail," presumably as a service or for hire.

Furthermore, the law dictionary? states: TRANSPORTATION means "The removal of goods or
persons from one place to another, by a carrier;" and CARRIER is "One who undertakes to
transport persons or property from place to place..." Therefore, it's only reasonable that "carry"
means what carriers are licensed to do, and the MGL 140 § 131 "license to carry entitles the

holder thereof" to carry for others, as distinguished from bearing arms for personal use.

Other meanings of the term carry can be found at MGL 41 § 98, which authorizes the "powers
and duties" of police officers to "carry...weapons'9,." The term carry is also used in the context of
"carry out" or “carrying out" the statutes by the executive branch of government; such as in
MGL 152 § 75: "Agents designated to...carry out statutes: ...executive officers...[shall]

designate...agents...responsible for carrying out section [69-75]...;" or MGL 176T § 9: "The

9 Black's Law Dictionary, 3rd Edition; online at https://thelawdictionary.org/.
10 MGL 140 § 121: "Weapon", any rifle, shotgun or firearm.

Page 17 of 27
10

11

12

13

14

15

16

17

18

19

20

21

22

Case 1:20-cv-11741 Document 1 Filed 09/23/20 Page 18 of 27

commissioner may promulgate rules and regulations...to carry out the provisions of this
chapter;" or MGL 23A § 13 provides that the Office of Business Development "may employ such
personnel as may be necessary to carry out its duties...All departments, divisions, boards,

bureaus, commissions ... shall provide assistance...in order to carry out said duties."

From the published legislation and the standard legal definition of terms, I have every reason to
believe that the term "carry" when used in the legal, and statutory sense means what carriers are
entitled to do "in the business of transporting merchandise, parcels or other property for
hire..." (MGL 266 § 38), or an executive power to promulgate or to "carry out" the will of the
legislature, including the "powers and duties" of police officers to "carry...weapons." I can find
no legislation or official definition to suggest that "carry" may mean my constitutional right to
"bear" Arms, or to wear them for my defence, or anything other than an entitlement of commerce

or an executive power of government.

The license at MGL 140 § 131 "shall entitle the holder thereof to purchase, rent, lease, borrow,
possess and carry: (i) firearms..." Although to purchase, rent, lease, borrow and carry may all
entail possession, none of these verbs specifically entitle or require the licensee "to keep." On the
contrary, those who rent, lease or borrow by definition must not keep the item in question; and,
according to MGL 159 § 1, carriers function to "receive, transport and forward...property" and
commonly, they deliver; but they do not ordinarily "keep" the property they are entitled to carry.
Thus, I reason that the term "possess" as an entitled by the license to carry must be different from

my constitutional right "to keep."

Page 18 of 27
10

ll

12

13

14

15

16

17

18

19

20

21

22

Case 1:20-cv-11741 Document1 Filed 09/23/20 Page 19 of 27

The defendant has not produced any legislative evidence that the terms "possess and carry" can
also mean my constitutional right "to keep and bear." In fact, all available evidence indicates the
contrary. According to the Supreme Court: "In expounding the Constitution, every word must
have its due force and appropriate meaning, and no word is to be regarded as unnecessarily used
or needlessly added.\\" and "Acts of Congress for the legislature] are to be construed and

applied in harmony with, and not to thwart, the purpose of the Constitution.'2"

If the terms "possess and carry" were construed to also mean my constitutional right "to keep
and bear," thereby equating licensed entitlements with the rights secured by the Constitution,
then it would replace, subvert, usurp and defeat the due force and appropriate meaning of "keep
and bear" and thus thwart the purpose of the Constitution. Furthermore, this error would also

grossly violate the rules of constitutional repugnancy, avoidance and preservation, to wit:

"...an act of the Legislature repugnant to the Constitution is void." Marbury v. Madison, 5 U.S.
137 (1803); "...where a statute is susceptible of two constructions, by one of which grave and
doubtful constitutional questions arise and by the other of which such questions are avoided, our
duty is to adopt the latter." United States v. Delaware & Hudson Co., 213 U.S. 366 (1909); and
"when a statute is reasonably susceptible of two interpretations, by one of which is
unconstitutional and by the other valid, the court prefers the meaning that preserves to the

meaning that destroys." Panama Refining Co. v. Ryan, 293 U.S. 388 (1935).

11 Williams v. United States, 289 U.S. 553 (1933).

 

12 Phelps v. United States, 274 U.S. 341 (1927).

Page 19 of 27
10

11

12

13

14

15

16

17

18

19

20

21

22

Case 1:20-cv-11741 Document1 Filed 09/23/20 Page 20 of 27

Thus, the answer to the Second Federal Question must be: No. The terms "possess and carry"
and others as entitled by MGL 140 § 131 must not also mean the right of the people to keep and

bear Arms.

THIRD FEDERAL QUESTION

Does the claim and exercise of the right of the people to keep and bear Arms dependent upon the

license to carry firearms?

The licensing statute. MGL 140 § 131 states "...A license shall entitle a holder thereof to
purchase, rent, lease, borrow, possess and carry: (i) firearms..." According to this statute, to
obtain a license to carry, an application must be submitted with a $100 fee!3, then both the
applicant and the police chief must sign the license. Hence, the authorization by statute,
application, consideration and mutual acceptance are prima facie elements of a contract. In fact,
the Supreme Court describes such statutes as "acts authorizing the making of contracts with the
government..." See The Floyd Acceptances, 74 U.S. 666 (1868). Therefore, I believe the license

to carry firearms is plainly a contract for an entitlement, authorized by a statute.

13 FEE. "A charge fixed by law for services of public officers or for use of a privilege under
control of government..." Black's Law Dictionary, 4th Edition, page 740.

Page 20 of 27
10

11

12

13

14

15

16

17

18

19

20

21

22

Case 1:20-cv-11741 Document1 Filed 09/23/20 Page 21 of 27

Since our nation is established on the principle that "Governments are instituted among Men,
deriving their just powers from the consent of the governed,'*" contracts with the government
require consent. The Supreme Court makes the voluntary nature of licenses clear, when it further
declares in The Floyd Acceptances that "...the person entering into such a contract must... see for

himself that his contract comes within the terms of the law."

As a doctor, I have a medical license, which entitles me to doctor for hire to benefit others; but
there is no license to diagnose or to treat my own ailments. Attorneys are entitled to attorn for
hire to benefit others, but there is no license for me to appear in court. Accountants are licensed
to account for hire to benefit others, but there's no license to calculate and submit my own tax
return. Likewise, carriers are licensed to carry for hire to benefit others, such as security guards,
or those in the business of transportation, but there's no license for me to bear Arms for a
traditionally lawful purpose!5; such as "arms for the common defence," or "arms in defence of
[my] property'?,” or to aid officers with "arms" to disperse and suppress riotous or unlawful

assemblies!8, or to keep "arms for personal use" as recognized in MGL 62C § 55A.

14 The Declaration of Independence, 1776.

15 "The Second Amendment declares that it [i.e., the right of bearing arms for lawful purpose]
shall not be infringed." District of Columbia v. Heller, 554 U.S. 570 (2008), quoting United
States v. Cruikshank, 92 U.S. 542 (1876).

 

16 Article XVII, Part the First, Massachusetts Constitution.
17 MGL 149 § 177: Police assistance in protecting property.

18 MGL 269 § 4: [Officers] Requiring aid; dispersing and suppressing assembly...

Page 21 of 27
20

21

22

Case 1:20-cv-11741 Document 1 Filed 09/23/20 Page 22 of 27

The defendant may claim that a license to carry firearms is required to keep and bear Arms in
Massachusetts; but, what law requires me to contract with the state for an entitlement, in order to
exercise a right already secured by the Constitution? Obviously no such law exists, and the State
has hitherto failed to produce any!9. I believe my understanding is affirmed by the Supreme
Court in that "A state may not impose a charge [or a license tax] for the enjoyment of a right
granted by the Federal Constitution." Murdock v. Pennsylvania, 319 U.S. 105 (1943). A similar
public message is also inscribed upon the newly built (2017) Franklin County Court House in

Greenfield, Massachusetts, to wit:

 

LAW SECURES * LIBERTY * WITHOUT LICENSE

Since "A state may not impose a charge [or a license tax] for the enjoyment of a right granted by
the Federal Constitution;" and "Where rights secured by the Constitution are involved, there can
be no rulemaking or legislation which would abrogate them" Miranda v. Arizona, supra; there's

no reason to believe that my right to keep and bear Arms is dependent upon a license.

In fact, "...it has always been widely understood that the Second Amendment, like the First and

Fourth Amendments, codified a pre-existing right. ... As we said in United States v. Cruikshank,

19 See Exhibits 1, 2, 3.

Page 22 of 27
10

Il

12

13

14

15

16

17

18

19

20

21

22

Case 1:20-cv-11741 Document1 Filed 09/23/20 Page 23 of 27

92 U.S. 542, 553 (1876), “[t]his is not a right granted by the Constitution [or MGL 140 § 131].

Neither is it in any manner dependent upon that instrument [nor a license] for its existence.20"

Thus, the answer to the Third Federal Question must be: No. The exercise of the right of the

people to keep and bear Arms is not in any manner dependent upon the license to carry firearms.

AS APPLIED CHALLENGE

I completely agree with the defendant in that the state's firearm licensing statutes are perfectly
constitutional as written, and further I insist that they be applied as it is written. That is: "As
judges, it is our duty to construe legislation as it is written, not as it might be read by a layman,

or as it might be understood by someone who has not even read it." See Meese v. Keene, supra.

The facts of the case plainly show that my 12 year old son and I were enjoying our
constitutionally secured right to keep and bear Arms. Yet, the defendant and her subordinate
officers of the government have failed to apply the legislation as it is written by making

impermissible and erroneous presumptions, which are both untrue and unsupported by the facts.

"The principle that there is a presumption of innocence in favor of the accused is the undoubted

law, axiomatic and elementary, and its enforcement lies at the foundation of the administration of

20 District of Columbia v. Heller, 554 U.S. 570 (2008).

 

Page 23 of 27
10

ll

12

13

14

15

16

17

18

19

20

21

22

Case 1:20-cv-11741 Document 1 Filed 09/23/20 Page 24 of 27

our criminal law." See Coffin v. United States, 156 U.S. 432 (1895). By presuming that I

 

"possessed or carried a firearm," the defendants have suppressed the reality that I was merely
keeping and bearing arms for personal use. This is in error, as "Jf is constitutionally
impermissible to shift the burden of proof as to an element of the crime to the defendant by

means of a presumption. Sandstrom v._ Montana, 442 U.S. 510 (1979)...". See Mass. Jury

 

Instruction 3.240: Presumption.

"The prosecutor is not a witness, and he should not be permitted to add to the record either by
subtle or gross improprieties. Those who have experienced the full thrust of the power of
government when leveled against them know that the only protection the citizen has is in the
requirement for a fair trial." Donnelly v. DeChristoforo, 416 U.S. 637 (1974). Thus, it is
impermissible for the defendant or her agents to violate my due process right to the presumption
of innocence, by falsely presuming and describing my arms for personal use (MGL 62C § 55A)

as statutory "firearms" (MGL 140 § 121), when no fact supports this presumption.

It is a fact that my 12 year old son and I were enjoying our constitutionally secured right to keep
and bear Arms. It is an impermissible and erroneous presumption that I "possessed" or "carried"

firearms, when there is no fact that I was undertaking to carry firearms for hire, within the

 

meaning of MGL 161A § 47, MGL 90 § 51M (2017 edition), MGL 90 § 490 (2017 edition),
MGL 159 § 12(b), MGL 161 § 52, MGL 266 § 38, or exercising a power or duty belonging to the

government, such as carrying weapons, authorized by MGL 41 § 98.

Page 24 of 27
10

11

12

13

14

15

16

17

18

19

20

21

22

Case 1:20-cv-11741 Document1 Filed 09/23/20 Page 25 of 27

When there is clearly no such thing as a license for religion, a license for freedom of speech, a
license for the press, or a license to peaceably assemble, or a license for any other
constitutionally secured right, it becomes impermissible and even absurd for the defendant or her
agents to presume that I should be required to have a license to bear Arms. Indeed, the preferred
and primary presumption of innocence is that there is no such thing as a license to bear Arms,
and people cannot be compelled to contract with the state for an entitlement in order to exercise

a right already secured by the Constitution.

It is fact that I was keeping and bearing Arms, and it is the law that "The claim and exercise of a
constitutional right cannot...be converted into a crime." Miller v. United States, 230 F.2d 486
(5th Cir. 1956); and since no fact shows that I exceeded the constitutional rights belonging to me,
"\.there [can] be no sanction or penalty imposed upon [me] because of [my] exercise of
constitutional rights." Sherar v. Cullen, 481 F.2d 945 (9th Cir. 1973). Thus, the defendants have
impermissibly and erroneously applied Massachusetts General Laws chapter 269, the title of
which is "Crimes Against Public Peace," when the presumption of innocence must primarily and
preferentially maintain that my son and I were merely exercising our rights, when there is plainly

no fact for an actual crime?!.

Therefore, the defendant and her agents are depriving my constitutional rights under color of
statue by misapplying them at my peril.

21 "Crime, as a compound concept, generally constituted only from concurrence of an evil-
meaning mind with an evil-doing hand..." in the causation of harm. Morissette v. United States,

342 U.S. 246 (1952).

Page 25 of 27
10

11

12

13

14

15

16

17

18

19

20

21

22

Case 1:20-cv-11741 Document1 Filed 09/23/20 Page 26 of 27

PRAYER FOR RELIEF

WHEREFORE, I, Kang Lu, plaintiff, pray for judgement as follows:

1. A declaration that the explicit definitions in MGL 140 § 121, including "firearms, large
capacity feeding device, ammunition" and others constitutionally exclude the Arms people keep

and bear.

2. A declaration that the terms "possess and carry" and others as entitled by MGL 140 § 131

must not also mean the right of the people to keep and bear Arms.

3. A declaration that the claim and exercise of the right of the people to keep and bear Arms is

not in any manner dependent upon the license to carry firearms.

4, An order of permanent injunction prohibiting the defendant, her officers, employees, attorneys
and agents from misapplying the firearm licensing statutes in violation of the Constitution to
abrogate or derogate my Second Amendment rights; including, the immediate cessation of any
and all, possible, current or future prosecution, charges, indictment, seizure or detention for the
lawful exercise of my right to keep and bear Arms independently of a “license to carry firearms,"
and the recall and nullification of any and all, possible, current or pending warrants or summons

issued therefor.

Page 26 of 27
10

il

12

13

14

15

16

17

18

19

20

21

22

Case 1:20-cv-11741 Document1 Filed 09/23/20 Page 27 of 27

5. An order for the immediately return of all property belonging to me, including my arms for

personal use, which were seized under color of state statute and without due process of law.

6. An award in compensation for all relevant court fees, attorney and court reporter costs related

to this action, as permitted by law and in such amounts to be proven at trial.

DEMAND FOR TRIAL BY JURY

I hereby demand trial by jury on all issues so triable.

omg far

Kang Lu, wd., plaintiff in propia persona.

9/2) /2020
Date.

Address: 5753 Highway 85 North

Crestview Florida 32536
E-Mail: Liberty WithoutLicense@gmail.com
Phone: 850-517-1010

 

Page 27 of 27
